TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                       NO. 03-07-00053-CV



                                Jeffrey Roland Boggess, Appellant

                                                  v.

      Estate of Martha Blakley, with Betsy Blakley, the Independent Executor of the
                           Estate of Martha Blakely, Appellee


     FROM THE DISTRICT COURT OF TRAVIS COUNTY, 98TH JUDICIAL DISTRICT
        NO. D-1-FM-04-005498, HONORABLE PAUL DAVIS, JUDGE PRESIDING



                             MEMORANDUM OPINION


               This cause is before the Court on the parties’ joint motion to abate appeal pending

settlement. We grant the parties’ joint motion to abate appeal. The parties are ordered to report to

this Court on the status of this matter on or before sixty days from the date of this opinion. If

settlement is complete, the parties shall file a proper motion in this Court to dispose of the appeal.

If additional time is needed to complete the settlement proceedings, the parties shall advise the Court

of the additional time needed to complete settlement.




                                               Diane Henson, Justice
Before Chief Justice Law, Justices Waldrop and Henson

Abated

Filed: September 21, 2007